UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4371


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADONTE YOUNG,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:12-cr-00228-FDW-4)


Submitted:   January 23, 2015             Decided:   January 29, 2015


Before MOTZ and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Adonte Young appeals his conviction and the 120-month

sentence    imposed      following         his    guilty    plea,    pursuant    to   a

written plea agreement, to discharging a firearm during a crime

of violence and aiding and abetting, in violation of 18 U.S.C.

§ 924(c)(1)(A)(iii) (2012).                Young’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning

whether Young’s guilty plea was supported by an adequate factual

basis.     After careful review of the record, we affirm.

             Prior to accepting a guilty plea, the plea court must

conduct a colloquy in which it informs the defendant of, and

determines he understands, the nature of the charge to which he

is pleading guilty, any mandatory minimum penalty, the maximum

possible     penalty     he    faces,       and     the    various    rights    he    is

relinquishing by pleading guilty.                   Fed. R. Crim. P. 11(b)(1);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

The district court also must ensure that the defendant’s plea is

voluntary; did not result from force, threats, or promises not

contained     in   the      plea     agreement;      and    is   supported      by    an

independent factual basis.             Fed. R. Crim. P. 11(b)(2), (b)(3);

DeFusco, 949 F.2d at 119-20.                     Because Young did not move to

withdraw    his    guilty     plea    in    the    district   court    or   otherwise

preserve any allegation of Rule 11 error, the plea colloquy is

                                             2
reviewed for plain error.               United States v. General, 278 F.3d

389, 393 (4th Cir. 2002).

            The     magistrate         judge     conducted         a    thorough         plea

colloquy, satisfying the requirements of Rule 11 and ensuring

that Young’s plea was knowingly and voluntary.                         See DeFusco, 949

F.2d at 116.       Counsel questions, however, whether Young’s guilty

plea was supported by an adequate and independent factual basis.

The court possesses wide discretion in determining the factual

basis and may rely on anything appearing in the record.                              United

States v. Ketchum, 550 F.3d 363, 366-67 (4th Cir. 2008).                                  The

court need only be “subjectively satisfied” that the factual

basis is sufficient to establish each element of the offense.

Id. at 366.       “The district court must assure itself simply that

the conduct to which the defendant admits is in fact an offense

under    the     statutory       provision      under      which       he    is    pleading

guilty.”       United States v. Carr, 271 F.3d 172, 178-79 n.6 (4th

Cir. 2001) (internal quotation marks omitted).

            We have reviewed the record in accordance with Anders

and    discern    no    plain     error.       To       establish      the    aiding      and

abetting of a § 924(c) violation, the Government “makes its case

by    proving    that     the    defendant     actively        participated         in   the

underlying . . . violent crime with advance knowledge that a

confederate       would    use    or    carry       a    gun   during        the    crime’s

commission.”       Rosemund v. United States, 134 S. Ct. 1240, 1243

                                           3
(2014); see also United States v. Newman, 755 F.3d 543, 546 (7th

Cir. 2014) (“[A] person aids or abets a firearms crime when he

participates in joint criminal activity, seeks to promote its

objective, and knows that a confederate has a gun, in time to do

something with that knowledge — most notably, opt to walk away.”

(internal quotation marks and alteration omitted)).                           Here, Young

and a codefendant entered a bank, demanded money from a teller

at   gunpoint,     received     almost      $10,000       in    cash,   and    fired   two

rounds as they departed.              Although he denied firing the shots,

Young admitted he gave the codefendant the gun.                          Additionally,

Young’s   DNA     was   found    on   the       firearm    when    it   was     recovered

following the robbery.           The district court thus did not err in

finding a factual basis for the offense.

             In    accordance     with      Anders,        we    have    reviewed      the

presentence report and the sentencing transcript and have found

no potentially meritorious issues.                  Accordingly, we affirm the

district court’s judgment.               This court requires that counsel

inform Young, in writing, of the right to petition the Supreme

Court   of   the    United      States   for       further       review.        If   Young

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                           Counsel’s

motion must state that a copy thereof was served on Young.



                                            4
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the   material

before   this   court   and   argument   will   not   aid    the   decisional

process.

                                                                     AFFIRMED




                                     5